DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .               

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments and remarks of 28 JANUARY 2021.  Claims 1-20 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action.               
Said claim amendments of 01/28/2021 have amended Claims 1-2, 7, 9-11, 14 and 16-17 have been amended, with all three independent Claims 1, 10 & 16 being amended in a similar manner.               

 Allowable Subject Matter 
Claims 1-20 are pending and allowed.          
The following is an Examiner’s statement of reasons for this Allowance:      
The closest prior art of HE reference (Pub. No. US 2015/ 0120552) teaches ---     
{“The present application discloses methods, devices and systems for information verification, and in particular for multi-user verification for transactions such as online payment transactions.  An online account, such as a payment account, can be registered as a multi-user verification account, which requires at least two users to verify a transaction.  After receiving a verification request from a first user, a server verifies first verification information (e.g. voiceprint information) from the first user and second verification information (e.g. voiceprint information) from the second user, so that the server may approve or deny the pending transaction in accordance with a comparison 

Further, Shaw reference (Pub. No. US 2018/ 0325426) teaches ---          
{“A user-wearable electronic device includes a housing configured to be worn on a user's torso, a plurality of sensors disposed in the housing, including a first sensor to sense motion of the user and produce raw activities of daily living (ADL) data, and a biometric sensor to sense one or more biometric characteristics of the user.  One or more processors in the electronic device or an intermediary device generate, for a sequence of time periods, ADL identification information by processing the raw ADL data using one or more neural networks pre-trained to recognize a predefined set of ADLs.  Each pre-trained neural network includes a plurality of neural network layers, including at least one layer that includes a recurrent neural network.  Reports that include ADL information corresponding to the generated ADL identification information for time periods in the sequence of time periods are transmitted to a monitoring system.”}            

Further, Morrison reference (Pub. No. US 2018/ 0063709) teaches ---          
{“A method of an enterprise server for performing two-way authentication with a mobile device in a network is provided.  The method includes receiving, by an enterprise server of the network, a user context record (UCR) generated by the mobile device when the mobile device initiates a connection request to the network; calculating, by the enterprise server, an authenticity score based on the received UCR; validating, by the enterprise server, the authenticity of the mobile device based on the authenticity score; and generating and transmitting, by the enterprise server, an information to the mobile device for the mobile device to validate the authenticity of the enterprise server based on the transmitted information.”}            

Further, Livshits reference (Pub. No. US 2012/ 0323794) teaches ---          
{“Personalization is enabled in a privacy-conscious manner.  User interest information can be determined as a function of user behavior with respect interaction with content, for example.  Distribution of user information can be managed as function of user permission and one or more offers to acquire the information from parties such as electronic merchants, data aggregators, or ad networks, among others.”}         


In regards to independent Claims 1, 10 and 16, HE, Shaw, Morrison and Livshits references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:         

Claim 1:             
A system for determining implicit consent for a transaction from a user, the system comprising:          
at least one processor;         
at least one memory comprising computer program code, the at least one memory and computer program code configured to, with the at least one processor, cause the at least one processor to:      
receive a request to complete the transaction;      
using a biometric interface, automatically collect biometric data associated with the user, the biometric interface including a skin contact interface comprising electrodes in contact with skin of the user that detect conductance of the skin between the electrodes to collect biometric data;  
receive context data including one or more of repeated transaction information of the user and transaction data of the user associated with recently collected biometric data;   and   
in response to the request to complete the transaction, applying consent rules to the biometric data and the context data to generate weighted data values.         


Claim 10:            
A computerized method for determining implicit consent for a transaction from a user by a wearable computing device of the user, the method comprising:       
receiving a request to complete the transaction;      
automatically collecting biometric data associated with the user using a biometric interface, the biometric interface including a skin contact interface comprising electrodes in contact with skin of the user that detect conductance of the skin between the electrodes to collect biometric data;         
receiving context data including one or more of repeated transaction information of the user and transaction data of the user associated with recently collected biometric data;   and          
in response to the request to complete the transaction, apply consent rules to the biometric data and the context data to generate weighted data values. 4PatentP04862-US-UTIL        


Claim 16:          
One or more computer storage media having computer-executable instructions for determining implicit consent to a transaction from a user that, upon execution by a processor, cause the processor to at least:     
receive a request to complete the transaction;      
automatically collect, by a wearable computing device of the user, biometric data associated with the user using a biometric interface, the biometric interface including a 
receive, by the wearable computing device, context data, including one or more of repeated transaction information of the user and transaction data of the user associated with recently collected biometric data;   and        
in response to the request to complete the transaction, apply consent rules to the biometric data and the context data to generate, by the wearable computing device, weighted data values.           


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”            

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.            


    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691              

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691